

115 S1481 IS: Alaska Native Claims Settlement Improvement Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1481IN THE SENATE OF THE UNITED STATESJune 29, 2017Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo make technical corrections to the Alaska Native Claims Settlement Act, and for other purposes. 
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Alaska Native Claims Settlement Improvement Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Ukpeagvik Inupiat Corporation sand and gravel resources.Sec. 4. Shishmaref easement.Sec. 5. Shee Atika Incorporated.Sec. 6. Admiralty Island National Monument land exchange.Sec. 7. CIRI land entitlement.Sec. 8. Kaktovik and Canyon Village.Sec. 9. Nagamut.Sec. 10. Unrecognized Southeast Alaska Native communities recognition and compensation.Sec. 11. Open season for certain Alaska Native veterans for allotments.Sec. 12. 13th Regional Corporation.Sec. 13. Chugach Alaska Corporation land exchange pool.Sec. 14. Dividend exclusion increase.Sec. 15. Fractional shares.Sec. 16. Reinstatement of dissolved Village or Group Corporations.
 2.DefinitionsIn this Act: (1)SecretaryThe term Secretary means the Secretary of the Interior.
 (2)StateThe term State means the State of Alaska. 3.Ukpeagvik Inupiat Corporation sand and gravel resourcesSection 3 of the Barrow Gas Field Transfer Act of 1984 (Public Law 98–366; 98 Stat. 470) is amended—
 (1)by striking Sec. 3. The Secretary and inserting the following:  3.Conveyance to Ukpeagvik Inupiat Corporation (a)In generalThe Secretary; and
 (2)by adding at the end the following:  (b)Inclusions (1)In generalSubject to paragraph (2), the conveyance to UIC under subsection (a) shall include all right, title, and interest held by the United States to sand and gravel deposits underlying the surface estate owned by UIC within and contiguous to the Barrow gas fields, in the areas depicted on the map entitled 1984 Barrow Gas Field Transfer Act and dated April 25, 2016 and more particularly described as follows:
 (A)T. 21 N. R. 16 W., secs. 7, 17-18, 19-21, and 28-29. (B)T. 21 N. R. 17 W., secs. 1-2, and 11-14.
 (C)T. 22 N., R. 18 W., secs. 4, 9, and 29-32. (D)T. 22 N. R. 19 W., secs. 25 and 36.
							(2)Requirements
 (A)Road constructionIn constructing roads to access any of the sand and gravel deposits lying within the areas described in paragraph (1), UIC shall continue to mitigate negative impacts on the nesting sites of the Steller’s eider.
 (B)ExcavationIn excavating any of the sand and gravel deposits lying within the areas described in paragraph (1), UIC shall not blast or use explosives during the active nesting season of the Steller’s eider..
			4.Shishmaref easement
 (a)In generalSubject to subsection (b), the Secretary shall grant the Shishmaref Native Corporation, a Corporation established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), a perpetual easement of approximately 300 feet that crosses the Bering Land Bridge National Monument to permit a surface transportation route between the Village of Shishmaref and the general area of Ear Mountain, Alaska.
 (b)Proposed easementThe easement described in subsection (a) shall be jointly proposed by the Shishmaref Native Corporation, the City of Shishmaref, and the Native Village of Shishmaref based on recommendations made by the State.
 (c)Approval under ANILCAThe easement granted under this section shall be considered to meet all applicable requirements of title XI of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3161 et seq.).
			5.Shee Atika Incorporated
 (a)DefinitionsIn this section: (1)AccountThe term Account means the Shee Atika Account established under subsection (d).
 (2)AgencyThe term agency means— (A)any department, agency, or other instrumentality of the Federal Government; and
 (B)any Government corporation (as defined in section 9101 of title 31, United States Code). (3)AgreementThe term Agreement means the agreement between Shee Atika and the United States (including any amendment or supplement to the agreement) under which the United States has an option to reacquire the Cube Cove Land.
 (4)Cube cove landThe term Cube Cove Land means the approximately 23,000 acres of surface estate land at Cube Cove, Admiralty Island, Alaska, as described in Appendix A to the Agreement.
 (5)PropertyThe term property has the meaning given the term in section 12(b)(7)(vii) of the Act of January 2, 1976 (43 U.S.C. 1611 note; Public Law 94–204).
 (6)SecretaryThe term Secretary means the Secretary of Agriculture. (7)SegmentThe term segment means any 1 of the 13 tracts of surface estate land identified in Appendix C to the Agreement.
 (8)Shee atikaThe term Shee Atika means Shee Atika Incorporated. (b)Authorization (1)In generalAll consideration, whether in cash or in kind, received by Shee Atika under the Agreement shall be treated for purposes of all Federal laws as if the consideration was, within the meaning of section 21(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1620(c)), the receipt of land or any interest in land pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) or cash in order to equalize the values of properties exchanged pursuant to section 22(f) of the Alaska Native Claims Settlement Act (43 U.S.C. 1621(f)).
 (2)EffectNothing in the Agreement or this section imposes any duty on Shee Atika not expressly set forth in the Agreement.
				(c)Option To receive credits
				(1)In general
 (A)CreditsOn election by Shee Atika made in writing not later than the day before the date on which a closing of any segment of the Cube Cove Land is scheduled to occur, the Secretary, in accordance with subsection (d), may pay all or part of the amounts due to Shee Atika under the Agreement on the closing date in the form of credits that may be used by Shee Atika to purchase property sold at public sale.
 (B)CashAmounts otherwise due to Shee Atika for which Shee Atika has not made the election described in subparagraph (A) shall be paid to Shee Atika in cash.
 (2)RequirementThe Secretary shall make a payment in the form described in paragraph (1) without regard to whether Shee Atika has made any other election under paragraph (1).
 (3)Closing dateClosing of any segment for which Shee Atika has made an election under paragraph (1) shall occur not later than 30 days after the date on which the Secretary notifies Shee Atika that the applicable credit is ready to be deposited into the Account.
				(d)Establishment of account
 (1)In generalNotwithstanding any other provision of law, not later than 90 days after Shee Atika first makes an election under subsection (c)(1), the Secretary of the Treasury, in consultation with the Secretary, shall establish an account in the Treasury to be known as the Shee Atika Account.
 (2)Credits into accountThe Secretary of the Treasury, in consultation with the Secretary, shall— (A)deposit into the Account amounts equal to any credit received under subsection (c); and
 (B)establish procedures under which Shee Atika may— (i)receive deposits into the Account;
 (ii)make deposits from the Account into escrow when an escrow is required for the sale of any property; (iii)reinstate to the Account any unused escrow deposits under clause (ii) if the applicable sale is not completed; and
 (iv)notwithstanding any other provision of law and on written notice to the Secretary of the Treasury and the Secretary, assign, without restriction, any or all of the amounts in the Account.
 (3)Availability of amountsThe balance of the Account shall— (A)be immediately available to Shee Atika for use in accordance with paragraph (4); and
 (B)remain available until expended. (4)Use of funds (A)In generalShee Atika may use amounts in the Account to bid for, and purchase, any property at any public sale by an agency.
 (B)RequirementIn conducting a transaction under subparagraph (A), an agency shall accept any amount tendered from the Account in the same manner as if the amount were tendered in cash.
 (5)EffectNotwithstanding any other provision of law, any property purchased under paragraph (4) shall be considered to be a conveyance made under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) on the date of enactment of that Act.
				6.Admiralty Island National Monument land exchange
 (a)DefinitionsIn this section: (1)SealaskaThe term Sealaska means the Sealaska Corporation, a Regional Native Corporation established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
 (2)SecretaryThe term Secretary means the Secretary of Agriculture. (b)Land exchangeIf Sealaska relinquishes to the United States all right, title, and interest in and to the land described in subsection (c)(1), the Secretary, not later than 90 days after the date of the relinquishment, shall convey to Sealaska all right, title, and interest in and to the land described in subsection (c)(2).
			(c)Land described
 (1)Sealaska landThe land to be relinquished by Sealaska to the United States under subsection (b) is the subsurface estate to the approximately 23,000 acres of subsurface land depicted as Sealaska Lands to U.S. Forest Service on the map entitled Sealaska Land Exchange—Sealaska Admiralty Island National Monument Lands and dated March 10, 2016.
 (2)Federal landThe Federal land to be conveyed to Sealaska under subsection (b) is the surface and subsurface estate to the approximately 8,872.5 acres of Federal land and the surface estate to approximately 5,145 acres of Federal land depicted as U.S. Forest Service Land to Sealaska on the map entitled Sealaska Land Exchange—U.S. Forest Service Lands and dated March 10, 2016.
 (d)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land described in subsection (c)(2) is withdrawn from—
 (1)all forms of entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (e)MapsThe maps described in subsection (c) shall be maintained on file in—
 (1)the office of the Chief of the Forest Service; (2)the office of the Secretary of the Interior; and
 (3)the Alaska Regional Office of the Forest Service. (f)EffectNotwithstanding any other provision of law, the Federal land conveyed to Sealaska under subsection (b) shall be considered to be a conveyance made under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) on the date of enactment of that Act.
			7.CIRI land entitlement
 (a)DefinitionsIn this section: (1)Alaska Native Corporation; ANCThe terms Alaska Native Corporation and ANC have the meaning given the term Native Corporation in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).
 (2)CIRIThe term CIRI means Cook Inlet Region, Inc. (b)Conveyance (1)In generalIn order to allow CIRI to satisfy the acreage of land to which CIRI is entitled under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), subject to paragraph (2), the Secretary shall convey to CIRI the acreage of land selected by CIRI under subsections (c) and (d).
 (2)ConditionThe conveyance under paragraph (1) shall be subject to the condition that, with respect to any land subject to selection under subsection (c) that is located within the boundaries of another regional ANC, CIRI may not select, and the Secretary shall not convey to CIRI, that land unless CIRI has obtained the written consent of the other regional ANC in an instrument signed by an authorized officer of that regional ANC.
 (c)SelectionCIRI shall select from among the following land, 43,000 acres, which is an acreage quantity equivalent to the unsatisfied portion of the acreage of land to which CIRI is entitled under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.):
 (1)Land in the State located outside of the boundaries of Cook Inlet Region— (A)that was previously selected for conveyance by one or more other Alaska Native Corporations; and
 (B)the selection of which under subparagraph (A) was later withdrawn by those one or more ANCs. (2)Land in the State located outside of the boundaries of Cook Inlet Region that is adjacent to land owned by other ANCs.
 (3)Land located within the boundaries of the National Petroleum Reserve–Alaska. (4)Land located within a unit of the National Wildlife Refuge System in the State, except that no land may be selected inside the Arctic National Wildlife Refuge.
 (5)Federal land in the State that is located outside of the boundaries of any National Monument, unit of the National Park System, or land designated as wilderness under the Wilderness Act (16 U.S.C. 1131 et seq.).
 (6)Land selected under subsection (d). (d)Selection of excess Federal land or property (1)In generalIn accordance with paragraph (2), CIRI shall have a right of notice and first refusal to select land or property located within the region of CIRI in the State that is identified by the Federal Government as excess to the needs of the Federal Government, except to the extent that right would conflict with section 1425(b) of the Alaska National Interest Lands Conservation Act (Public Law 96–487; 94 Stat. 2515).
				(2)Requirements
 (A)NoticePrior to any conveyance of excess Federal land or property within the region of CIRI, the Federal Government shall provide to CIRI notice of the intent of the Federal Government to convey that excess Federal land or property.
 (B)DeadlineNot later than 180 days after the date on which the Federal Government provides notice under subparagraph (A), CIRI shall determine whether to acquire the excess Federal land or property.
 (C)Conveyance and relinquishmentIf CIRI chooses to acquire the excess Federal land or property under subparagraph (B), on conveyance, CIRI shall relinquish the number of acres from the unsatisfied portion of the acreage of land to which CIRI is entitled under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) that is equal to—
 (i)the fair market value per acre of the excess Federal land or the surplus value of the property to be conveyed; divided by
 (ii)the difference between— (I)the value per acre of land determined from the most recent census of the National Agricultural Statistics Service of the Department of Agriculture of agricultural land values for the State, specifically by the statewide value of land in the State; and
 (II)the value of land in the Juneau and Anchorage census areas used for Federal surplus property credits, adjusted for inflation.
							8.Kaktovik and Canyon Village
 (a)Kaktovik Inupiat CorporationTo maximize Federal revenues by removing clouds on title to land and clarifying land ownership patterns within the Coastal Plain of the Arctic National Wildlife Refuge, notwithstanding section 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), the Secretary shall convey—
 (1)to the Kaktovik Inupiat Corporation the surface estate of the land described in paragraph 1 of Public Land Order 6959 (58 Fed. Reg. 14323), to the extent necessary to fulfill the entitlement of the Corporation under section 12 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611) in accordance with the terms and conditions of the Agreement between the Department of the Interior, the United States Fish and Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat Corporation, effective January 22, 1993; and
 (2)to the Arctic Slope Regional Corporation the remaining subsurface estate to which the Corporation is entitled pursuant to the Agreement between the Arctic Slope Regional Corporation and the United States of America dated August 9, 1983.
				(b)Canyon Village
				(1)Conveyance
 (A)In generalThe Secretary shall convey to Kian Tr’ee Corporation, for the Native Village of Canyon Village, the surface estate in the land selected by the Kian Tr’ee Corporation pursuant to section 14(h)(2) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(2)).
 (B)ApplicationSection 2653.3(c) of title 43, Code of Federal Regulations (or successor regulations), shall not apply to the conveyance under subparagraph (A).
 (2)LimitationThe conveyance under paragraph (1)(A) shall not exceed 6,400 acres. (3)Subsurface estate (A)In generalUnless Doyon, Limited, elects to receive conveyance under subparagraph (B), the Secretary shall convey to Doyon, Limited, the subsurface estate in the land conveyed under paragraph (1)(A).
 (B)Alternate selectionAt the option of Doyon, Limited, in lieu of accepting the conveyance under subparagraph (A)— (i)Doyon, Limited, may receive a conveyance from existing selections on land withdrawn pursuant to section 11(a)(3) of the Alaska Native Claims Settlement Act (43 U.S.C. 1610(a)(3)) that is equal in acreage to the subsurface that would otherwise be conveyed under subparagraph (A);
 (ii)Doyon, Limited, shall notify the Secretary (acting through the Alaska State Office of the Bureau of Land Management) of the preference of Doyon, Limited, not later than 90 days after the date of enactment of this Act; and
 (iii)the Secretary shall convey to Doyon, Limited, the subsurface estate selected under clause (i). 9.NagamutSection 12 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611) is amended by adding at the end the following new subsection:
			
				(g)Nagamut
 (1)DefinitionsFor the purposes of this subsection: (A)CalistaThe term Calista means Calista Corporation, an Alaska Native Regional Corporation in accordance with section 7, which is entitled to the subsurface estate to the Nagamut selection pursuant to section 14(f).
 (B)NagamutThe term Nagamut means Nagamut Limited, a Native group recognized as eligible to receive the conveyance of 6,080 acres under section 13(h)(2) and organized under the laws of the State of Alaska.
 (C)Nagamut selectionThe term Nagamut selection means the unconveyed surface estate to 6,080 acres of land Nagamut selected on September 18, 1975 under Bureau of Land Management serial number AA–9902.
 (2)In generalAs determined under paragraph (3), in lieu of the conveyance of the Nagamut selection to Nagamut and the subsurface estate of the Nagamut selection to Calista, the Secretary shall—
 (A)pay compensation to Nagamut in an amount equal to the fair market value of the Nagamut selection; and
 (B)pay compensation to Calista in an amount equal to the fair market value of any subsurface estate beneath the Nagamut selection to which Calista is entitled.
						(3)Appraisals
 (A)In generalWithin 18 months of the date of enactment of the Alaska Native Claims Settlement Improvement Act of 2017, the fair market value of the surface and subsurface estates of the Nagamut selection shall be determined by appraisals conducted—
 (i)in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice;
 (ii)by an appraiser mutually agreeable to the Secretary, Nagamut, and Calista; (iii)in a way that shall determine the fair market values of the surface and subsurface estates of the Nagamut selection as though the estates were available for selection under this Act on the date of enactment of the Alaska Native Claims Settlement Improvement Act of 2017: and
 (iv)without regard to the current ownership status. (B)CostsThe costs of the appraisals required under this paragraph shall be borne by the Secretary.
						(4)Establishment of account; compensation
 (A)EstablishmentThere is established a special account in the Treasury of the United States to be known as the Nagamut Selection Special Account, into which shall be deposited from the General Fund of the Treasury a sum equal to the appraised fair market value of the surface and subsurface estates of the Nagamut selection.
 (B)CompensationAmounts in the Nagamut Selection Special Account shall be available to the Secretary, without further appropriation, to compensate Nagamut and Calista for the fair market value of the surface and subsurface estates of the Nagamut selection.
 (5)Effect on entitlementThe compensation paid to Nagamut and Calista pursuant to this subsection shall satisfy the statutory land entitlement of Nagamut and the rights to the subsurface estate held by Calista under the provisions of this Act..
		10.Unrecognized Southeast Alaska Native
			 communities recognition and compensation
 (a)PurposeThe purpose of this section is to redress the omission of the southeastern Alaska communities of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell from eligibility by authorizing the Native people enrolled in the communities—
 (1)to form Urban Corporations for the communities under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); and
 (2)to receive certain settlement land pursuant to that Act.
				(b)Establishment of additional Native
 CorporationsSection 16 of the Alaska Native Claims Settlement Act (43 U.S.C. 1615) is amended by adding at the end the following:
				
					(e)Native Villages
				of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, Alaska
						(1)In
 generalThe Native residents of each of the Native Villages of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, Alaska, may organize as Urban Corporations.
						(2)Effect on
 entitlement to landNothing in this subsection affects any entitlement to land of any Native Corporation established before the date of enactment of this subsection pursuant to this Act or any other provision of law..
 (c)Shareholder eligibilitySection 8 of the Alaska Native Claims Settlement Act (43 U.S.C. 1607) is amended by adding at the end the following:
				
					(d)Native Villages
				of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell
						(1)In
 generalThe Secretary shall enroll to each of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell those individual Natives who enrolled under this Act to the Native Villages of Haines, Ketchikan, Petersburg, Tenakee, or Wrangell, respectively.
						(2)Number of
 sharesEach Native who is enrolled to an Urban Corporation for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell pursuant to paragraph (1) and who was enrolled as a shareholders of the Regional Corporation for Southeast Alaska on or before March 30, 1973, shall receive 100 shares of Settlement Common Stock in the respective Urban Corporation.
						(3)Natives
 receiving shares through inheritanceIf a Native received shares of stock in the Regional Corporation for Southeast Alaska through inheritance from a decedent Native who originally enrolled to the Native Village of Haines, Ketchikan, Petersburg, Tenakee, or Wrangell and the decedent Native was not a shareholder in a Village or Urban Corporation, the Native shall receive the identical number of shares of Settlement Common Stock in the Urban Corporation for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell as the number of shares inherited by that Native from the decedent Native who would have been eligible to be enrolled to the respective Urban Corporation.
						(4)Effect on
 entitlement to landNothing in this subsection affects entitlement to land of any Regional Corporation pursuant to section 12(b) or 14(h)(8)..
			(d)Distribution
 rightsSection 7 of the Alaska Native Claims Settlement Act (43 U.S.C. 1606) is amended—
 (1)in subsection (j)—
 (A)by striking (j) During and inserting the following:
						
							(j)Distribution of
				corporate funds and other net income
								(1)In
 generalDuring; (B)by striking Not less and inserting the following:
						
							(2)Minimum
 allocationNot less;
 (C)by striking In the case and inserting the following:
						
							(3)Thirteenth
 Regional CorporationIn the case;
				and
 (D)by adding at the end the following:
						
							(4)Native Villages
 of Haines, Ketchikan, Petersburg, Tenakee, and WrangellNative members of the Native Villages of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell who become shareholders in an Urban Corporation for such a Native Village shall continue to be eligible to receive distributions under this subsection as at-large shareholders of the Regional Corporation for Southeast Alaska.;
				and
 (2)by adding at the end the following:
					
						(s)Effect of
 amendatory ActSection 14 of the Alaska Native Claims Settlement Improvement Act of 2017 and the amendments made by that section shall not affect— (1)the ratio for determination of revenue distribution among Native Corporations under this section; or
 (2)the settlement agreement among Regional Corporation or Village Corporations or other provisions of subsection (i) or (j)..
 (e)CompensationThe Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) is amended by adding at the end the following:
				
					43.Urban
				Corporations for Haines, Ketchikan, Petersburg, Tenakee, and
			 Wrangell
						(a)Offer of
				compensation
							(1)In
 generalOn incorporation of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, the Secretary, in consultation and coordination with the Secretary of Commerce, and in consultation with representatives of each such Urban Corporation and the Regional Corporation for Southeast Alaska, shall offer as compensation, pursuant to this Act, 1 township of land (23,040 acres) to each of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, in accordance with this subsection.
							(2)Local areas of
				historical, cultural, traditional, and economic importance
								(A)In
 generalThe Secretary shall offer as compensation under this subsection local areas of historical, cultural, traditional, and economic importance to Alaska Natives from the Villages of Haines, Ketchikan, Petersburg, Tenakee, or Wrangell.
								(B)Selection of
 landIn selecting the land to be withdrawn and conveyed pursuant to this section, the Secretary—
 (i)shall give preference to land with commercial purposes;
 (ii)may include subsistence and cultural sites, aquaculture sites, hydroelectric sites, tideland, surplus Federal property, and eco-tourism sites; and
 (iii)shall not include land within a conservation system unit (as defined in section 102 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3102)).
									(C)Contiguous,
 compact sitesThe land selected pursuant to this section shall be contiguous and reasonably compact tracts if practicable.
								(D)Valid existing
 rightsThe land selected pursuant to this section shall be subject to all valid existing rights and all other provisions of section 14(g), including any lease, contract, permit, right-of-way, or easement (including a lease issued under section 6(g) of the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508)).
								(b)Acceptance or
				rejection of offer
							(1)In
 generalNot later than 1 year after the date of the offer of compensation from the Secretary under subsection (a), each of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell shall accept or reject the offer.
 (2)ResolutionTo accept or reject the offer, each such Urban Corporation shall provide to the Secretary a properly executed and certified corporate resolution that states that the offer proposed by the Secretary was voted on, and either approved or rejected, by a majority of the shareholders of the Urban Corporation.
							(3)Rejection of
 offerIf the offer is rejected— (A)the Secretary, in consultation with representatives of the Urban Corporation that rejected the offer and the Regional Corporation for Southeast Alaska, shall revise the offer; and
 (B)the Urban Corporation shall have an additional 180 days within which to accept or reject the revised offer.
								(c)Withdrawal and
 conveyance of land and titleNot later than 180 days after receipt of a corporate resolution of an Urban Corporation approving an offer of the Secretary under subsection (b)(1), the Secretary shall (as appropriate)—
 (1)withdraw the land;
 (2)convey to the Urban Corporation title to the surface estate of the land; and
 (3)convey to the Regional Corporation for Southeast Alaska title the subsurface estate for the land.
							(d)Conveyance of
				roads, trails, log transfer facilities, leases, and
 appurtenancesThe Secretary shall, without consideration of compensation, convey to the Urban Corporations of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, by quitclaim deed or patent, all right, title, and interest of the United States in all roads, trails, log transfer facilities, leases, and appurtenances on or related to the land conveyed to the Corporations pursuant to subsection (c).
						(e)Settlement
				trust
							(1)In
 generalThe Urban Corporations of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell may establish a settlement trust in accordance with section 39 for the purposes of promoting the health, education, and welfare of the trust beneficiaries, and preserving the Native heritage and culture, of the communities of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, respectively.
							(2)Proceeds and
 incomeThe proceeds and income from the principal of a trust established under paragraph (1) shall—
 (A)first be applied to the support of those enrollees, and the descendants of the enrollees, who are elders or minor children; and
 (B)then to the support of all other enrollees..
			11.Open season for certain Alaska Native veterans for allotments
 (a)AmendmentsSection 41 of the Alaska Native Claims Settlement Act (43 U.S.C. 1629g) is amended— (1)in subsection (a)—
 (A)in the subsection heading, by striking In general and inserting Alaska Native veteran allotments; (B)by striking paragraphs (1) through (4) and inserting the following:
						
							(1)Allotments
 (A)Eligible recipientsAny person described in paragraph (1) or (2) of subsection (b) shall be eligible to receive an allotment under the Act of May 17, 1906 (34 Stat. 197, chapter 2469) (as in effect before December 18, 1971), of not more than 2 parcels of Federal land, the total area of which shall not exceed 160 acres. Any person described in paragraph (1) or (2) of subsection (b) who, prior to the date on which the Secretary promulgates regulations pursuant to section 11(b) of the Alaska Native Claims Settlement Improvement Act of 2017 received an allotment that has a total area of less than 160 acres shall be eligible to receive an allotment under the Act of May 17, 1906 (34 Stat. 197, chapter 2469) (as in effect before December 18, 1971), of not more than 1 parcel of Federal land, the total area of which shall not exceed the difference in acres between 160 acres and the total area of the allotment that the person previously received under the Act.
 (B)Rule of constructionThe civil action styled Shields v. United States (698 F.2d 987 (9th Cir. 1983), cert. denied (104 S. Ct. 73 (1983))) shall not be construed to diminish or modify the eligibility of any person described in paragraph (1) or (2) of subsection (b).
 (C)Filing deadlineAn allotment shall be filed for an eligible recipient not later than 3 years after the date on which the Secretary promulgates regulations pursuant to section 11(b) of the Alaska Native Claims Settlement Improvement Act of 2017.
								(2)Land available for allotments
 (A)In generalSubject to subparagraph (C), an allotment under this section shall be selected from land that is— (i)(I)vacant; and
 (II)owned by the United States; (ii)selected by, or conveyed to, the State of Alaska, if the State voluntarily relinquishes or conveys to the United States the land for the allotment; or
 (iii)selected by, or conveyed to, a Native Corporation, if the Native Corporation voluntarily relinquishes or conveys to the United States the land for the allotment.
 (B)Relinquishment by Native CorporationIf a Native Corporation relinquishes land under subparagraph (A)(iii), the Native Corporation may select appropriate Federal land, as determined by the Secretary, the area of which is equal to the area of the land relinquished by the Native Corporation, to replace the relinquished land.
 (C)ExclusionsAn allotment under this section shall not be selected from land that is located within— (i)a right-of-way of the TransAlaska Pipeline;
 (ii)an inner or outer corridor of such a right-of-way; or (iii)a unit of the National Park System, a National Preserve, or a National Monument.
 (D)Rule of constructionThe civil action styled Shields v. United States (698 F.2d 987 (9th Cir. 1983), cert. denied (104 S. Ct. 73 (1983))) shall not be construed to limit the land that is eligible for allotment under this paragraph.
 (3)Alternative allotmentsA person described in paragraph (1) or (2) of subsection (b) who qualifies for an allotment under this section on land described in paragraph (2)(C) may select an alternative allotment from land that is—
 (A)located within the boundaries of land described in paragraph (2)(C); (B)(i)(I)withdrawn under section 11(a)(1)(C); and
 (II)not selected, or relinquished after selection, under section 11(a)(3); (ii)contiguous to an outer boundary of land withdrawn under section 11(a)(1)(C); or
 (iii)vacant, unappropriated, and unreserved; and (C)not a unit of the National Park System, a National Preserve, or a National Monument.; and
 (C)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively; (2)in subsection (b)—
 (A)in paragraph (1), by striking subparagraph (B) and inserting the following:  (B)is a veteran who served during the period beginning on August 5, 1964, and ending on May 7, 1975.;
 (B)by striking paragraph (2) and inserting the following:  (2)Deceased personsIf an individual who would otherwise have been eligible for an allotment under this section dies before applying for an allotment, an heir of the person may apply for, and receive, an allotment under this section, on behalf of the estate of the person.; and
 (C)by striking paragraph (3) and inserting the following:  (3)LimitationsNo person who received an allotment or has a pending allotment under the Act of May 17, 1906, may receive an allotment under this section, other than—
 (A)an heir who applies for, and receives, an allotment on behalf of the estate of a deceased person under paragraph (2); and
 (B)a person who, prior to the date on which the Secretary promulgates regulations pursuant to section 11(b) of the Alaska Native Claims Settlement Improvement Act of 2017, received an allotment under the Act of May 17, 1906 (34 Stat. 197, chapter 2469), that has a total area of less than 160 acres.;
 (3)by redesignating subsections (d) and (e) as subsections (f) and (g), respectively; (4)by inserting after subsection (c) the following:
					
						(d)Approval of allotments
 (1)In generalSubject to any valid right in existence on the date of enactment of the Alaska Native Claims Settlement Improvement Act of 2017, and except as provided in paragraph (3), not later than 5 years after the date of the enactment of the Alaska Native Claims Settlement Improvement Act of 2017, the Secretary shall—
 (A)approve any application for an allotment filed in accordance with subsection (a); and (B)issue a certificate of allotment under such terms, conditions, and restrictions as the Secretary determines to be appropriate.
 (2)NotificationNot later than 2 years after the date of the enactment of the Alaska Native Claims Settlement Improvement Act of 2017, on receipt of an application for an allotment under this section, the Secretary shall provide to any person or entity that has an interest in land described in subsection (a)(2) that is potentially adverse to the interest of the applicant a notice of the right of the person or entity, by not later than 90 days after the date of receipt of the notice—
 (A)to initiate a private contest of the allotment; or (B)to file a protest against the allotment in accordance with procedures established by the Secretary.
 (3)Action by SecretaryIf a private contest or protest relating to an application for an allotment is initiated or filed under paragraph (2), the Secretary shall not issue a certificate for the allotment under paragraph (1)(B) until a final determination has been made with respect to the private contest or protest.
 (e)ReselectionA person that selected an allotment under this section may withdraw that selection and reselect land in accordance with this section after the date of enactment of the Alaska Native Claims Settlement Improvement Act of 2017, if the land originally selected—
 (1)was selected before the date of enactment of the Alaska Native Claims Settlement Improvement Act of 2017; and
 (2)as of the date of enactment of that Act, was not conveyed to the person.; and (5)by striking subsection (f), as designated by paragraph (3) and inserting:
					
 (f)DefinitionsFor the purposes of this section: (1)The term veteran means a person who served in the active military, naval, or air service, and who was discharged or released therefrom.
 (2)The term Vietnam era has the meaning given the term by paragraph (29) of section 101 of title 38, United States Code.. (b)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior shall promulgate, after consultation with Alaska Native organizations, final regulations to carry out the amendments made by subsection (a). During the consultation process, the Secretary shall, in coordination with Alaska Native organizations and to the greatest extent possible, identify persons who are eligible to receive an allotment under the amendments made by subsection (a). Upon promulgation of the final regulations, the Secretary shall contact each of these persons directly to provide an explanation of the process by which the person may apply for an allotment under the amendments made by subsection (a).
			12.13th Regional Corporation
 (a)DefinitionsIn this section, the terms Native and Regional Corporation have the meanings given those terms in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).
 (b)AuthorizationA Regional Corporation for Natives who are non-residents of Alaska may be established for the thirteenth region in accordance with section 7(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(c)).
			(c)Meeting
 (1)In generalSubject to paragraph (2), as soon as practicable after the date of enactment of this Act, the Secretary shall convene a meeting of the shareholders of the Regional Corporation established pursuant to section 7(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(c)) for the purpose of the election of a board of directors.
 (2)Notice requirementIn advance of the meeting under paragraph (1), the Secretary shall notify the roll of current shareholders of the Regional Corporation (as determined under section 5(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1604(b))) of the time and place of the meeting.
				13.Chugach Alaska Corporation land exchange pool
 (a)DefinitionsIn this section: (1)CACThe term CAC means Chugach Alaska Corporation.
 (2)CAC landThe term CAC land means land conveyed to CAC pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) in which—
 (A)both the surface estate and the subsurface estate were conveyed to CAC; or (B)(i)the subsurface estate was conveyed to CAC; and
 (ii)the surface estate or a conservation easement in the surface estate was acquired by the State or by the United States as part of the Exxon Valdez Oil Spill Trustee Council Habitat Protection and Acquisition Program.
						(b)Study
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture, in coordination with the Secretary and in consultation with CAC, shall conduct a study to identify the impacts on CAC land that resulted from changes in Federal law or Federal or State land acquisitions in the Chugach region after December 1, 1980.
				(2)Study requirements
 (A)In generalThe study described in paragraph (1) shall— (i)consider conflicts that have arisen between the management of Federal land in the Chugach region and CAC land;
 (ii)include recommendations for a land exchange, including land exchange options that could be offered to CAC as consideration for the conveyance of existing property rights of CAC in exchange for other Federal land or property available for exchange; and
 (iii)identify not less than 500,000 acres of economically viable Federal land, being managed by any Federal land management agency, in or outside the State that can be made available to CAC in exchange for any CAC land identified by CAC as available to the United States for exchange.
 (B)Land exchange requirementsAny land exchange described in subparagraph (A) shall be pursuant to mutual agreement of CAC and the United States and consummated in accordance with all applicable legal authorizations, except that any acre-for-acre exchange of such Federal land for such CAC land shall be conclusively deemed to be in the public interest.
 (c)ReportNot later than 2 years after the date of enactment of this Act, the Secretary of Agriculture shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report containing the results of the study conducted under this section, the identification of Federal land for exchange, and any other recommendations as identified by the Secretary.
 14.Dividend exclusion increaseSection 29(c)(A) of the Alaska Native Claims Settlement Act (43 U.S.C. 1626(c)(A)) is amended by striking exceed $2,000 per individual per annum and inserting the following:
			
 exceed—(i)for any calendar year preceding 2017, $2,000 per individual per annum; and (ii)for calendar year 2017 and all subsequent calendar years, $5,000 per individual per annum, to be adjusted for inflation in fiscal year 2022, and every 5 years thereafter, by increasing the amount provided under this subparagraph for the preceding year by the percentage increase in the Consumer Price Index for All Urban Consumers, as published by the Bureau of Labor Statistics, during the preceding 5-year period..
		15.Fractional shares
 (a)In generalSection 7(h) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(h)) is amended— (1)in paragraph (2)(A), by inserting , subject to paragraph (4) after pursuant to applicable laws of intestate succession;
 (2)by redesignating paragraph (4) as paragraph (5); and (3)by inserting after paragraph (3) the following:
					
						(4)Fractional shares
 (A)In generalNotwithstanding any State law regarding fractional shares, a Regional Corporation is authorized to issue a full share of any class of stock, for no consideration, in exchange for a fractional share of the same class of stock, held by any shareholder, as long as the Regional Corporation exchanges all fractional shares of a class of stock for full shares of the same class of stock at the same time.
 (B)Elimination of fractional sharesA Regional Corporation shall be authorized, after taking the action specified in subparagraph (A) for any class of stock, to adopt, by resolution of the board of directors of the Regional Corporation, a policy that provides for the elimination of fractional shares that would result by will or the laws of intestate succession by—
 (i)issuing a full share in lieu of any fractional share that would otherwise result from the application of a will or the intestacy laws; or
 (ii)issuing the maximum number of full shares possible to each devisee or beneficiary in the manner specified in a will or under the applicable intestacy laws, and, if any shares remain unissued, then issuing any such remaining shares as full shares only, in accordance with a process specified in the resolution that may reflect, in the discretion of the board of directors, local customs, traditions, and laws.
 (C)No legal cause of actionNo action taken by a Regional Corporation under subparagraph (A) or (B) shall provide a legal cause of action to any shareholder of the Regional Corporation against either the Regional Corporation or its board of directors.
 (D)Preemption of State lawThe provisions of this paragraph shall preempt State law with respect to fractional shares of Regional Corporations..
 (b)Conforming amendmentSection 8(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1607(c)) is amended by striking paragraph (4) and inserting paragraph (5). 16.Reinstatement of dissolved Village or Group CorporationsSection 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602) is amended by striking subsection (j) and inserting the following:
			
 (j)Village CorporationThe term Village Corporation— (1)means an Alaska Native Village Corporation organized under the laws of the State of Alaska as a business for profit or nonprofit corporation to hold, invest, manage, or distribute lands, property, funds, and other rights and assets for and on behalf of a Native village in accordance with the terms of this Act; and
 (2)shall include any successor corporation of a Village Corporation involuntarily dissolved under the laws of the State of Alaska if—
 (A)the successor has received all or substantially all the assets of the original Village Corporation;
 (B)the shareholders of the successor are comprised of all shareholders of record or heirs of such shareholders at the time of such involuntary dissolution; and
 (C)the successor corporation is organized under the laws of the State of Alaska;.